DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 9/17/2020. An action on the merits follows.  
Claims 21-30 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 21-30 are allowed.
Regarding claim 21, the prior art of record, in combination with other limitations of the claim, is silent on “a first articulation bar positioned on a first side of said longitudinal axis; a second articulation bar positioned on a second side of said longitudinal axis opposite said first side; a first articulation link pivotally attached to a first distal end of said first articulation bar; a second articulation link pivotally attached to a second distal end of said second articulation bar; and a middle support member pivotally pinned to a proximal portion of said elongate channel and pivotally pinned to said elongate shaft, wherein said first articulation link is pivotally pinned to a proximal portion of said middle support member, and wherein said second articulation link is pivotally pinned to said proximal portion of said middle support member”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 26, the prior art of record, in combination with other limitations of the claim, is silent on “an articulation link comprising a second length that is less than said first length, wherein a distal end of said articulation link is pivotally pinned to a proximal portion of said middle support member, wherein said middle support member articulates at a first rate when said end effector is rotated to an articulated position of said articulation positions, wherein said articulation link articulates at a second rate when said end effector is rotated to said articulated position, and wherein said first rate and said second rate are different”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 29, the prior art of record, in combination with other limitations of the claim, is silent on “a first articulation member pivotally coupled to a proximal portion of said elongate channel and pivotally coupled to said elongate shaft, wherein said first articulation member comprises a first length; and a second articulation member comprising a second length that is less than said first length, wherein a distal end of said second articulation member is pivotally coupled to a proximal portion of said first articulation member, wherein said first articulation member articulates at a first rate when said end effector is rotated to an articulated position of said articulation positions, wherein said second articulation member articulates at a second rate when said end effector is rotated to said articulated position, and wherein said first rate and said second rate are different”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Any remaining claims are allowed for depending on one of the above allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731